DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12-13, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitra et al (US 2018/0139763) (IDS).
a)	Regarding claim 1, Bitra et al disclose a positioning beam information obtaining method (Fig. 5), comprising:
receiving, by a terminal (250), a beam information request sent by a location management device (170), wherein the beam information request requests the terminal to provide measurement information of a downlink beam (502; Pub [0074]); 
obtaining, by the terminal, beam information, wherein the beam information comprises information about a reference signal that is sent by at least one network device and that is measured by the terminal (512; Pub [0075-0079]); and 
sending, by the terminal, the obtained beam information to the location management device (514; Pub [0080]).                                                                                                                                          b)	Regarding claims 2 and 13, Bitra et al disclose wherein the beam information request comprises at least one of: an identifier of a target transmission point, frequency band information, bandwidth information, or a waveform parameter (Pub [0074]).
c)	Regarding claims 5 and 16, Bitra et al disclose further comprising: 
receiving, by the terminal, an assistance data providing message sent by the location management device, wherein the assistance data providing message comprises assistance data comprising at least one of a beam type, a beam number, or a quasi-colocation (QCL) indication (508; Pub [0077]); and 
determining, by the terminal based on the assistance data, a direction of a beam for receiving a positioning reference signal (512; Pub [0079]).
d)	Regarding claim 6, Bitra et al disclose a positioning reference signal configuration method in a wireless positioning system (Fig. 5), the method comprising: 
receiving, by a network device (250), a positioning reference signal configuration request sent by a location management device (170), wherein the positioning reference signal configuration request comprises beam information of a terminal (502; Pub [0074]); and 
sending, by the network device, a positioning reference signal configuration response to the location management device, wherein the positioning reference signal configuration response comprises configuration information of a positioning reference signal to be sent to the terminal (512, 514; Pub [0075-0080]).                                                                                                          e)	Regarding claims 7 and 18, Bitra et al disclose further comprising: 
receiving, by the network device, a beam information request sent by the location management device, wherein the beam information request requests measurement information of a downlink beam of the terminal, and the beam information request comprises an identifier of a target transmission point (Pub [0074]); and 
obtaining, by the network device, the beam information of the terminal (Pub [0075]).
f)	Regarding claims 8 and 19, Bitra et al disclose further comprising: 
sending, by the network device, a beam information report to the location management device, wherein the beam information report comprises at least one of: an identifier of the terminal, the identifier of the target transmission point, a beam type of the target transmission point, a beam change, or a reference signal received power (RSRP) value of a beam (512 and 514; Pub [0079-0080]).
g)	Regarding claims 12 and 17, Bitra et al disclose a terminal (250; UE comprises TX/RX and processor in Fig. 5), comprising: 
a receiver (250) configured to receive a beam information request sent by a location management device (170), wherein the beam information request requests the terminal to provide measurement information of a downlink beam (502; Pub [0074]); 
a processor (250) configured to obtain beam information, wherein the beam information comprises information about a reference signal that is sent by at least one network device and that is measured by the terminal (512; Pub [0075-0079]); and 
a transmitter (250) configured to send the obtained beam information to the location management device (514, Pub [0080]).

Allowable Subject Matter
Claims 3, 4, 9, 10, 11, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,375,340 Kim discloses receiving and configuring a positioning reference signal in UE. US 10,004,057 Chae disclose OTDOA operations including transmitting a PRS to a terminal. US 2020/0145977 Kumar et al disclose measure PRS and transmit the PRS. US 2020/0119875 John Wilson et al disclose QUASI.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
July 1, 2022
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632